Citation Nr: 0414675	
Decision Date: 06/08/04    Archive Date: 06/23/04	

DOCKET NO.  01-09 109A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an increased (compensable) initial 
evaluation for retropatellofemoral syndrome of the right 
knee. 

2.  Entitlement to an increased (compensable) initial 
evaluation for retropatellofemoral syndrome of the left knee. 

3.  Entitlement to an increased (compensable) initial 
evaluation for pes planus. 

4.  Entitlement to an increased (compensable) initial 
evaluation for migraine headaches.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran served on active duty from October 1996 to July 
1998.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of June 1999 and October 2001 decisions by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania.  

In correspondence of August 2003, the veteran indicated that 
he wished to pursue only the issues of increased evaluations 
for a bilateral knee disorder, migraine headaches, and flat 
feet.  Accordingly, the Board will confine its review solely 
to those issues.  


FINDINGS OF FACT

1.  The veteran's service-connected retropatellofemoral 
syndrome of the right knee was in the past and is currently 
productive of less than slight impairment of that knee, as 
characterized by an essentially normal range of motion, 
subjective pain, and no evidence of recurrent subluxation or 
lateral instability.

2.  The veteran's service-connected retropatellofemoral 
syndrome of the left knee was in the past and is currently 
productive of less than slight impairment of that knee, as 
characterized by an essentially normal range of motion, 
subjective pain, and no evidence of recurrent subluxation or 
lateral instability.

3.  The veteran's service-connected pes planus was in the 
past and is currently productive of no more than mild 
symptomatology which is relieved by a built-up shoe or arch 
supports.  

4.  The veteran's service-connected migraine headaches have 
been and continue to be nonprostrating in nature.  


CONCLUSIONS OF LAW

1.  The schedular criteria for a compensable evaluation for 
retropatellofemoral syndrome of the right knee have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Code 
5257 (2003).

2.  The schedular criteria for a compensable evaluation for 
retropatellofemoral syndrome of the left knee have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Code 
5257 (2003).

3.  The schedular criteria for a compensable evaluation for 
service-connected pes planus have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.71a, Code 5276 (2003).

4.  The schedular criteria for a compensable evaluation for 
migraine headaches have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.124a, Code 8100 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In the case at hand, the RO provided notice to the veteran 
(in a Statement of the Case) regarding the duty to notify him 
of the evidence he must provide, and of the evidence which 
the VA would obtain on his behalf simultaneously with the 
issuance of a rating action denying entitlement to the 
increased evaluations presently under consideration.  
Additional correspondence (in November 2002) provided the 
veteran with opportunities to submit evidence, notified him 
of what evidence the VA had secured and what evidence was 
still required, provided notice of who was responsible for 
securing the evidence, and notified him of the need to advise 
VA of or to submit any additional evidence.  The veteran was 
also provided a Supplemental Statement of the Case apprising 
him of various VA actions in his case.

The Board is cognizant of the United States Court of Appeals 
for Veterans Claims' (hereinafter "the Court") recent holding 
in Pellegrini v. Principi, 17 Vet. App. 412 (2004) that 
Veterans Claims Assistance Act (VCAA) notice must be provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim.  However, 
the veteran first raised his claim of entitlement to 
compensable evaluations for his disabilities by his June 1999 
Notice of Disagreement, which was clearly after the June 1999 
rating decision.  VA's Office of General Counsel indicated in 
VAOPGCPREC 8-2003 that when VA receives a Notice of 
Disagreement that raises a new issue, section 7105(d) 
requires VA to take proper action and issue an SOC if the 
disagreement is not resolved, but section 5103(a) does not 
require VA to provide notice of the information and evidence 
necessary to substantiate the newly raised issue.  
Regardless, under the circumstances of this case, the Board 
is of the opinion that the RO's compliance with the VCAA 
notice provisions after the initial unfavorable decision is 
not prejudicial.  See Pellegrini, supra.  

While the notice provided to the appellant was not given 
prior to the first AOJ adjudication of the claim, the notice 
was provided by the AOJ prior to the transfer and 
certification of the appellant's case to the Board, and the 
content of the notice fully complied with the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  After the 
notice was provided, the case was readjudicated and a 
Supplemental Statement of the Case was provided to the 
appellant.

In that regard, the veteran was provided every opportunity to 
submit evidence, and to attend a hearing at the RO before a 
hearing officer, or before a Veterans Law Judge at the RO, or 
in Washington, D.C.  He has been provided with notice of the 
appropriate laws and regulations, and given notice of what 
evidence he needed to submit, as well as what evidence the VA 
would secure on his behalf.  Moreover, the veteran was given 
ample time to respond.  Accordingly, notwithstanding 
Pellegrini, to allow the appeal to continue would not be 
prejudicial error to the veteran.

Furthermore, the Board notes that VA has made reasonable 
efforts to obtain relevant records adequately identified by 
the veteran.  In this regard, the Board notes that the 
evidence includes VA and private treatment records, and VA 
medical examination reports.  Under the facts of this case, 
"the record has been fully developed" with respect to the 
issues on appeal, and "it is difficult to discern what 
additional guidance the VA could have provided to the veteran 
regarding what further evidence he could submit to 
substantiate his claims."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  Thus, adjudication of these claims poses 
no risk of prejudice to the veteran.  See Smith v. Gober, 14 
Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); 
Dela Cruz v. Principi, 15 Vet. App. 143 (2001) (VCAA does not 
require remand where VA thoroughly discussed factual 
determinations leading to conclusion and evidence of record 
provides plausible basis for factual conclusions, and where 
development of the evidence was as complete as was necessary 
for a fair adjudication of the claims, because the VCAA had 
not changed the benefit-of-the-doubt doctrine); and Bernard 
v. Brown, 4 Vet. App. 384 (1993).  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  Accordingly, the Board 
concludes it should proceed, as specific notice as to which 
party could or should obtain which evidence has, in effect, 
been provided, and no additional pertinent evidence appears 
forthcoming.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The veteran has had sufficient notice of the type of 
information needed to support his claims, and of the evidence 
necessary to complete the application.  Therefore, the duty 
to assist and notify as contemplated by the applicable 
provisions, including the VCAA, has been satisfied with 
respect to the issues on appeal.  Accordingly, appellate 
review may proceed without prejudice to the veteran.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  

Factual Background

In correspondence of early August 1998, the veteran's private 
physician wrote that he had been providing medical treatment 
secondary to injuries sustained in a motor vehicle accident 
in July of 1998.  According to his physician, the veteran's 
current complaints included right knee pain.  A physical 
examination was positive for the presence of headaches.  
Neurological evaluation was negative for any deficit of the 
cranial nerves.  The pertinent diagnosis noted was post-
traumatic headache.  

In correspondence of September 1998, another of the veteran's 
private physicians wrote that he had been seeing the veteran 
for, among other things, a complaint of headaches.  According 
to the veteran, he had been experiencing daily headaches, 
which he described as "throbbing" and "pounding" in 
character.  While in the past, the veteran had experienced 
migraine headaches, his current headaches were reportedly 
much worse and more frequent.  Following examination, the 
veteran's physician offered a clinical impression of post-
traumatic headaches.  

On VA orthopedic examination in September 1998, the veteran 
complained of pain in both knees which was somewhat more 
prominent following prolonged walking, or any form of 
bending, pushing, turning, or twisting.  When questioned, the 
veteran gave no specific history of trauma to either knee.  
Nor was there any history suggestive of instability of the 
knee joints.  When further questioned, the veteran complained 
of daily headaches located in the back of his head.  
According to the veteran, these headaches produced a "tight 
sensation," and were associated with photophobia.  On a scale 
of 1 to 10, the veteran rated his headaches as approximately 
10.  According to the veteran, his headaches lasted 
approximately 30 minutes.  However, he had not sought any 
medical attention for his headaches.

On physical examination, there was no evidence of any 
abnormality, including swelling, of either knee.  Range of 
motion of both knees was symmetrical, and ranged from a full 
extension of zero degrees to maximum flexion of 130 degrees.  
At the time of examination, there was no evidence of 
instability of either knee joint.  The pertinent diagnoses 
were history of bilateral arthralgia with a full range of 
motion and no instability of either knee joint, and normal 
radiographic studies.  The examiner noted that this condition 
would not have exacerbations, and that there was no evidence 
of fatigability or incoordination.  

The examiner also diagnosed migraine headaches.  In the 
opinion of the examiner, it was "interesting" that, while the 
veteran described his headaches as "10/10" in severity, he 
had not sought medical attention for those headaches.  

During the course of VA outpatient treatment in early 
February 1999, the veteran gave a history of migraine 
headaches.  When questioned, the veteran stated that he had 
previously been receiving medication for his headaches, but 
was currently "asymptomatic."  

In correspondence of early March 1999, the same private 
physician who had furnished the August 1998 statement 
indicated that the veteran continued to complain of headaches 
which appeared to be constant in nature, and for which he had 
been prescribed medication.  

In correspondence of mid-March 1999, another of the veteran's 
private physicians wrote that the veteran had presented with 
a complaint of constant daily headaches which were present 
upon awakening.  The veteran described these headaches as 
"pressure-like", throbbing, and sharp in nature, and 
localized at the right occipital, supraorbital and retro-
orbital areas.  Reportedly, the veteran had a history of 
migraine headaches which had previously been triggered by 
bright light and certain foods.  According to the veteran, 
his migraine headaches occurred only "intermittently," with 
the last of them having occurred a year prior to his motor 
vehicle accident.  According to the veteran's physician, he 
(i.e., the veteran) suffered from post-traumatic headache 
syndrome which was "directly related" to his motor vehicle 
accident.  

In correspondence of early June 1999, the same private 
physician who had offered the mid-March 1999 statement 
indicated that the veteran continued to experience daily 
headaches lasting from 5 to 30 minutes, which were triggered 
by stress, exhaustion, and bright lights.  

In a rating decision of June 1999, the RO granted service 
connection (and respective noncompensable evaluations) for 
retropatellofemoral syndrome of the right and left knees, pes 
planus, and migraine headaches, effective from July 26, 1998, 
the date following the veteran's discharge from service.  

During the course of VA outpatient treatment in mid-June 
1999, the veteran complained of migraine headaches lasting 
approximately one-half hour twice a week over the course of 
the past three years.  According to the veteran, his headache 
pain ranged from a 7/10 to a 10/10.  Also noted were problems 
with photophobia, as well as dizziness and nausea.  
Reportedly, while the veteran had received medication, that 
medication had proven ineffective.  When further questioned, 
the veteran complained of bilateral anterior shin pain during 
knee extension of approximately three years' duration.  
Reportedly, this had previously been diagnosed as 
retropatellofemoral syndrome.  According to the veteran, he 
had in the past received treatment in the form of knee 
braces, which provided some relief.  The pertinent diagnoses 
were headaches, consistent with "migraines," for which the 
veteran was to be given medication; and knee pain, for which 
the veteran was to be "worked up" at some point in the 
future.

In an addendum to the aforementioned treatment record, it was 
noted that the veteran suffered from migraine headaches, 
which were frequent enough to warrant prophylaxis with 
amitriptyline.  

During the course of VA outpatient treatment in mid-August 
1999, it was noted that the veteran had been keeping a 
calendar of his migraine headaches, which occurred several 
times per week, in conjunction with photophobia.  Reportedly, 
the veteran had been taking both amitriptyline and ibuprofen, 
but because one of those medications had upset his stomach, 
he had stopped both of them.  The clinical impression was 
headaches, tension versus migraine, with morning drowsiness.  
Recommended at the time was that the veteran discontinue 
amitriptyline, and begin treatment with atenolol.  

On VA examination of the veteran's knees conducted in June 
2000, it was noted that the veteran displayed a range of 
motion for both knees from 0 to 135 degrees.  Also noted was 
that there was no evidence of any instability of either knee 
joint.  In the opinion of the examiner, the veteran exhibited 
no abnormality of the knee joints.  Nor was there any 
evidence to support a diagnosis of Osgood/Schlatter's 
disease.  

On VA orthopedic examination in mid-June 2000, it was noted 
that the veteran's claims folder was available, and had been 
reviewed.  That review revealed a history of chronic 
recurrent knee pain, with no clear diagnosis, but a 
suggestion of Osgood/Schlatter's disease.  Further review 
revealed a history of migraine headaches which, while present 
in service, were at that time "very minimal."  However, 
following the veteran's discharge, he complained of headaches 
of a severity of "10/10."  According to the examiner, the 
veteran's headaches might have begun in service, with 
subsequent exacerbations.  Examination of the veteran's feet 
revealed a loss of the great arch of a moderate degree, with 
no shift in weightbearing, no callosities, no Achilles 
tenderness, and no pronation deformity.  In the opinion of 
the examiner, the veteran suffered from a mild pes planus 
deformity, with no evidence of fatigability or 
incoordination.  Nor was there any evidence of fatigability 
or incoordination attributable to any other of the veteran's 
orthopedic ailments.

On subsequent VA orthopedic examination in January 2003, the 
veteran complained of pain in both knees, with some days 
being worse than others.  According to the veteran, he 
experienced difficulty in ambulating for prolonged distances.  
Also noted was a history of flat feet, pes planus deformity, 
as well as migraine headaches, which occurred approximately 
once per week.  When questioned, the veteran indicated that 
his headaches were right-sided and throbbing, and mild to 
moderate in severity, with photophobia and nausea, but no 
vomiting.  

On physical examination, the veteran's knees demonstrated a 
relatively normal contour, with range of motion from 0 to 120 
degrees, no laxity of the joints, and a negative drawer sign.  
Examination of the veteran's feet showed a loss of the great 
arch of both feet, with no shift in the weightbearing line, 
no callosities, no pronation deformity, and no Achilles 
tenderness.  The pertinent diagnoses were nonprostrating 
migraine headaches; knee sprain/strain, with possible 
retropatellar syndrome and no evidence of fatigability or 
incoordination; and pes planus deformity, with no evidence of 
fatigability or incoordination.

Analysis

The veteran in  this case seeks increased evaluations for 
bilateral patellofemoral syndrome, as well as for pes planus 
and migraine headaches.  In that regard, disability 
evaluations, in general, are intended to compensate for the 
average impairment of earning capacity resulting from a 
service-connected disability.  They are primarily determined 
by comparing objective clinical findings with the criteria 
set forth in the Rating Schedule.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. Part 4 (2003).  Where there is a question as 
to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

In evaluating the severity of a particular disability, it is 
essential to consider its history.  Schafrath v. Derwinski, 1 
Vet. App. 589 (1991); 38 C.F.R. §§ 4.1, 4.2 (2003).  

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40.  

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes. Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  38 C.F.R. § 4.45.  

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint.  38 C.F.R. § 4.59.  

In the present case, in a rating decision of June 1999, the 
RO granted service connection (and respective noncompensable 
evaluations) for retropatellofemoral syndrome of each knee, 
as well as for pes planus and migraine headaches, effective 
from July 26, 1998, the date following the veteran's 
discharge from service.  In Fenderson v. West, 12 Vet. App. 
119 (1999), it was held that evidence to be considered in the 
appeal of an initial assignment of a rating disability was 
not limited to that reflecting the then current severity of 
the disorder.  In Fenderson, the United States Court of 
Appeals for Veterans Claims (Court) also discussed the 
concept of the "staging" of ratings, finding that, in cases 
where an initially assigned disability evaluation has been 
disagreed with, it was possible for a veteran to be awarded 
separate percentage evaluations for separate periods based on 
the facts found during the appeal.  

As regards the veteran's service-connected knee disabilities, 
the Board notes that, over the course of the current appeal, 
measured motion of the veteran's knees has ranged from 0 to 
120 degrees to 0 to 135 degrees.  For all intents and 
purposes, this represents an essentially normal range of 
motion for each of the veteran's knees.  See 38 C.F.R. 
§ 4.71a (Plate II) (2003).  On no occasion has it been 
demonstrated that the veteran suffers from instability, or 
any subluxation of the knees.  Nor has any arthritic process 
been demonstrated.

The Board observes that, in order to warrant a10 percent 
evaluation, there would need to be demonstrated the presence 
of at least slight impairment of one or both knees, to 
include recurrent subluxation and/or lateral instability.  
38 C.F.R. 4.71a, Code 5257 (2003).  A compensable evaluation 
would also be warranted were there to be evidence of a 
limitation of flexion to 45 degrees, or a limitation of 
extension to 10 degrees.  38 C.F.R. 4.71a, Codes 5260, 5261 
(2003).  However, as is clear from the above, the veteran 
currently exhibits no such impairment of either knee.  In a 
point of fact, there has in the past and continues to be no 
evidence of recurrent subluxation or lateral instability 
sufficient to warrant the assignment of an increased 
evaluation.  Additionally, the evidence shows no fatigability 
or incoordination.

Under the circumstances, the Board is of the opinion that the 
noncompensable evaluations currently in effect for the 
veteran's service-connected retropatellofemoral syndrome of 
the knees are appropriate, and that increased initial ratings 
are not warranted.  Multiple ratings are not for application 
in this case, inasmuch as there currently exists no evidence 
that the veteran suffers from either arthritis or instability 
of the right or left knee, or any functional loss.  Under the 
circumstances, his claims must be denied.

Turning to the issue of an increased rating for service-
connected pes planus, the Board notes that, on VA orthopedic 
examination in June 2000, there was a moderate degree of loss 
of the great arch of both feet, though with no shift in the 
weightbearing line, no callosities, no pronation deformities, 
and no Achilles tenderness.  In the opinion of the examiner, 
the veteran suffered from a "mild" pes planus deformity, 
which produced no fatigability and no incoordination.  

On subsequent VA orthopedic examination in January 2003, 
there was once again noted a history of pes planus, for which 
the veteran had apparently purchased special shoes with high 
arches.  Physical examination again demonstrated a loss of 
the great arch of both feet, with no shift in the 
weightbearing line, no callosities, no pronation deformity, 
and no Achilles tenderness.  The diagnostic impression was of 
pes planus deformity, with no evidence of fatigability or 
incoordination.

The noncompensable evaluation in effect for the veteran's 
service-connected pes planus contemplates the presence of 
mild symptomatology, where such symptoms are relieved by a 
built-up shoe or arch supports.  In order to warrant an 
increased, which is to say, 10 percent evaluation, there 
would need to be demonstrated the presence of moderate 
symptomatology, with the weightbearing line over or medial to 
the great toe, inward bowing of the tendo Achillis, and/or 
pain on manipulation or use of the feet.  38 C.F.R. § 4.71a, 
Code 5276 (2003).  However, as is clear from the above, the 
veteran currently exhibits no such symptomatology.  In point 
of fact, his service-connected pes planus has been described 
as no more than "mild" in severity.  Under the circumstances, 
the noncompensable evaluation currently in effect is 
appropriate, and an increased initial rating is not 
warranted.  

Finally, regarding the issue of an increased evaluation for 
service-connected migraine headaches, the Board acknowledges 
that, over the course of the current appeal, the veteran has 
suffered from headaches.  On VA orthopedic examination in 
September 1998, the veteran complained of daily headaches 
approaching a "10/10" in severity, which lasted approximately 
30 minutes. As of the time of a recent VA examination in 
January 2003, the veteran's migraine headaches had decreased 
to a frequency of approximately once per week.  According to 
the veteran, his headaches were mild to moderate in severity, 
and, while accompanied by photophobia and nausea, produced no 
vomiting.  In the opinion of the examiner, the veteran's 
migraine headaches were "nonprostrating."  

Pursuant to applicable law and regulation, a 10 percent 
evaluation is warranted for service-connected migraine 
headaches where there are characteristic prostrating attacks 
averaging 1 in 2 months over a period of several months.  A 
noncompensable evaluation, by contrast, is warranted where 
there are somewhat less frequent attacks.  38 C.F.R. 
§ 4.124a, Code 8100 (2003).  

Based on the aforementioned evidence, the Board is of the 
opinion that, while the veteran does indeed suffer from 
migraine headaches, they are not of a severity sufficient to 
warrant the assignment of a compensable evaluation.  
Specifically, the evidence does not establish that his 
headaches have been prostrating in nature at any time since 
the award of service connection. This is particularly the 
case given the description of the duration of the veteran's 
headaches in 1998 as 30 minutes and the current description 
of the headaches as as "nonprostrating."  Under the 
circumstances, a compensable evaluation for service-connected 
migraine headaches is not in order.  


ORDER

An increased (compensable) initial evaluation for 
retropatellofemoral syndrome of the right knee is denied.

An increased (compensable) initial evaluation for 
retropatellofemoral syndrome of the left knee is denied.  

An increased (compensable) initial evaluation for pes planus 
is denied.

An increased (compensable) initial evaluation for migraine 
headaches is denied.  


	                        
____________________________________________
	KATHY A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



